                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

 Steve Lee Walden Menius,              )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:20-cv-00043-MR
                                       )
                 vs.                   )
                                       )
 Gaston County Department of Social    )
 Services, et al.,                     )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 1, 2021 Order.

                                               April 1, 2021




         Case 3:20-cv-00043-MR Document 36 Filed 04/01/21 Page 1 of 1
